DETAILED ACTION
	This Office Action is based on application 16/853,659 filed 20 April 2020.  Claims 1-16 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 April 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MO et al (US PGPub 2015/0373116).

MO discloses:

Claims 1, 15, and 16: An information processing apparatus/medium comprising: a processor configured to: store an operation history of an operation performed for a first storage area allocated to a user, in a second storage area that is not allocated to any user (¶[0055] – a user may capture {‘an operation’} content items such as a series of photos {‘an operation history’} of an event on a mobile device and store the content items on local storage {‘a first storage area allocated to a user’}.  In response to determining the available local storage capacity of the device {e.g. less than 1 GB available to storage photos on local storage}, the content items are uploaded from local storage to secondary storage such as a cloud storage system {‘a second storage area that is not allocated to any user’}; ¶[0007] – a mobile device includes one or more processors operable to receive content items on a mobile device); and check an available capacity of the first storage area each time a predetermined process is performed (¶[0186] – the storage manager may be configured to monitor available local storage capacity on a periodic basis or when the device is attached to a network), and when the first storage area has the available capacity equal to or larger than at least a size of the operation history, perform control to change a storage destination of the operation history from the second storage area to the first storage area (¶[0056] – in response to determining the available local storage capacity of the device {e.g. more than 2GB available to store photos on local storage}, content items are downloaded from secondary storage to local storage).  
Claim 2: The information processing apparatus according to claim 1, wherein when the available capacity of the first storage area is smaller than the size of the operation history, the processor performs control so as to store the operation history in the second storage area (¶[0055] – a user may capture content items such as a series of photos {‘an operation history’} of an event on a mobile device and store the content items on local storage {‘a first storage area’}.  In response to determining the available local storage capacity of the device {e.g. less than 1 GB available to storage photos on local storage}, the content items are uploaded from local storage to secondary storage such as a cloud storage system {‘the second storage area’}).  
Claim 3: The information processing apparatus according to claim 2, wherein when a plurality of first storage areas is allocated to the same user, even though another first storage area that is different from the first storage area for which the operation has been performed and is allocated to the same user as the user who has performed the operation has an available capacity equal to or larger than the size of the operation history, the processor stores the operation history including identification information that identifies the first storage area for which the operation has been performed by the (Fig 5 – content items may be classified according to data type such as apps, pictures, etc.; ¶[0085-0086] – only certain types of content items may be designated for uploading to secondary storage {e.g. only photos or videos may be uploaded, while audio tracks may not be uploaded}; ¶[0076] – metadata associated with a content item may be stored in secondary storage; ¶[0088] – information about where content items are stored may be included in metadata {thus metadata is analogous to ‘identification information that identifies the first storage area’}).  
Claim 4: The information processing apparatus according to claim 3, wherein each time the predetermined process is performed, the processor checks the available capacity of the first storage area represented by the identification information included in the operation history stored in the second storage area (¶[0186] – the storage manager may be configured to monitor available local storage capacity on a periodic basis), and when the first storage area has the available capacity equal to or larger than at least the size of the operation history, the processor performs the control so as to change the storage destination of the operation history from the second storage area to the first storage area represented by the identification information (¶[0056] – in response to determining the available local storage capacity of the device {e.g. more than 2GB available to store photos on local storage}, content items are downloaded from secondary storage to local storage).  
Claim 5: The information processing apparatus according to claim 1, wherein the predetermined process is a periodic process that is performed by the processor at a predetermined interval (¶[0186] – the storage manager may be configured to monitor available local storage capacity on a periodic basis {e.g. hourly}).  
Claim 10: The information processing apparatus according to claim 1, wherein the predetermined process is a process of deleting document data from the first storage area that is performed according to an instruction from the user (¶[0052] – the system may facilitate the selection and removal of content items from local storage with user’s consent)
Claim 11: The information processing apparatus according to claim 10, wherein each time the deleting process is performed, the processor checks the available capacity of the first storage area, and when the first storage area has the available capacity equal to or larger than at least the size of the operation history, the processor performs the control to change the storage destination of the operation history from the second storage area to the first storage area (¶[0056] – in response to determining the available local storage capacity of the device {e.g. more than 2GB available to store photos on local storage}, content items are downloaded from secondary storage to local storage).  
Claim 13: The information processing apparatus according to claim 1, wherein when an available capacity equal to or larger than a predetermined capacity is left in the first storage area even though the operation history stored in the second storage area is stored in the first storage area, the processor performs control to change the storage destination of the operation history from the second storage area to the first storage area (¶[0056] – in response to determining the available local storage capacity of the device {e.g. more than 2GB available to store photos on local storage}, content items are downloaded from secondary storage to local storage).  
Claim 14: The information processing apparatus according to claim 1, wherein the processor manages the size of the operation history in units of a predetermined divided part, regards an upper limit capacity of the divided part including the size of the operation history as the size of the operation history (¶[0155-0156] – available local storage space may be allocated to full-size or smaller-size copies of content items {‘a predetermined divided part’ with the full-size copy analogous to ‘an upper limit capacity’}; ¶[0129] – higher resolution or larger size images of a same content item may be downloaded from secondary storage), and checks the available capacity of the first storage area  (¶[0186] – the storage manager may be configured to monitor available local storage capacity on a periodic basis).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MO.

With respect to Claim 6, MO discloses the information processing apparatus according to claim 5, wherein each time the periodic process is performed (¶[0186] – the storage manager may be configured to monitor available local storage capacity on a periodic basis), the processor checks the available capacity of the first storage area, and when the first storage area has the available capacity equal to or larger than a total size of operation histories stored in at least a first time period among operation histories that are classified in units of a predetermined time period and stored in the second storage area, the processor performs control to change storage destinations of the operation histories stored in the first time period, from the second storage area to the first storage area (¶[0056] – in response to determining the available local storage capacity of the device {e.g. more than 2GB available to store photos on local storage}, content items are downloaded from secondary storage to local storage; ¶[0003-0005] – content items selected for transfer between storage devices may be based on temporal data associated with the content items; ¶[0090] – content items first stored prior to a threshold date/time may be selected to be moved from local storage to secondary storage). 
MO may not explicitly disclose wherein a first time period is an earliest time period.
However, MO states at ¶[0057] that “the system may select content items to … add to local storage based on predetermined criteria” and at ¶[0090] that “the predetermined criteria may include temporal data associated with the capture of the content items” which at least suggests changes to storage destinations of operation histories may be performed based on time criteria of the operation history including “an earliest time period” of the operation history.
As such, with the suggestions asserted by MO, it would have been obvious to one or ordinary skill in the art prior to the effective filing date of the claimed invention to have taken into consideration MO’s explicit teachings and suggestions to have been able to modify MO’s explicit teachings such that “a first time period is an earliest time period” with a reasonable expectation of success.  A motivation for doing so is use criteria for selecting content items for transfer to local storage based on the likelihood that a user will want to access the content items including old photos from an event that the user often refers to (¶[0057]).

With respect to Claim 7, MO discloses the information processing apparatus according to claim 6.
MO further discloses wherein the processor stores the operation histories in an order from operation histories stored in the earliest time period in units of the predetermined time period, in the first storage area within a scope that does not exceed the available capacity of the first storage area (¶[0090] – content items may be selected according to a threshold date/time; ¶[0095] – if content items selected based on a first predetermined criteria are not sufficient to achieve the desired local storage capacity, another predetermined criteria may be used).  

With respect to Claim 8, MO discloses the information processing apparatus according to claim 6.
MO further discloses wherein when an available capacity equal to or larger than a predetermined capacity is left in the first storage area even though the operation histories stored in the second storage area are stored in the first storage area in units of the predetermined time period, the processor performs control to change storage destinations of the operation histories stored in the second storage area in units of the predetermined time period to the first storage area (¶[0056] – in response to determining the available local storage capacity of the device {e.g. more than 2GB available to store photos on local storage}, content items are downloaded from secondary storage to local storage).  

With respect to Claim 9, MO discloses the information processing apparatus according to claim 6.
MO further discloses wherein the processor manages a total size of the operation histories stored in each time period in units of a predetermined divided part, and regards an upper limit capacity of a divided part including the total size of the operation histories as the total size of the operation histories stored in each time period (¶[0155-0156] – available local storage space may be allocated to full-size or smaller-size copies of content items {‘a predetermined divided part’ with the full-size copy analogous to ‘an upper limit capacity’}; ¶[0129] – higher resolution or larger size images of a same content item may be downloaded from secondary storage).  

Claim 12, MO discloses the information processing apparatus according to claim 11.
MO further discloses wherein when there is a plurality of the operation histories in the second storage area, the processor stores the operation histories in an order from an operation history stored in a first time period in the first storage area within a scope that does not exceed the available capacity of the first storage area (¶[0056] – in response to determining the available local storage capacity of the device {e.g. more than 2GB available to store photos on local storage}, content items are downloaded from secondary storage to local storage; ¶[0003-0005] – content items selected for transfer between storage devices may be based on temporal data associated with the content items; ¶[0090] – content items first stored prior to a threshold date/time may be selected to be moved from local storage to secondary storage).  
MO may not explicitly disclose wherein a first time period is an earliest time period.
However, MO states at ¶[0057] that “the system may select content items to … add to local storage based on predetermined criteria” and at ¶[0090] that “the predetermined criteria may include temporal data associated with the capture of the content items” which at least suggests changes to storage destinations of operation histories may be performed based on time criteria of the operation history including “an earliest time period” of the operation history.
As such, with the suggestions asserted by MO, it would have been obvious to one or ordinary skill in the art prior to the effective filing date of the claimed invention to have taken into consideration MO’s explicit teachings and suggestions to have been able to modify MO’s explicit teachings such that “a first time period is an earliest time period” with a reasonable expectation of success.  A motivation for doing so is use criteria for selecting content items for transfer to local storage based on the likelihood that a user will want to access the content items including old photos from an event that the user often refers to (¶[0057]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References including FUKUDA et al (US PGPub 2005/0055370), PEARL (US Patent 7,100,005), BENHASE et al (US PGPub 2009/0150627), GOTO et al (US PGPub 2013/0124817), THOMAS (US PGPub 2014/0136782), and YAMAMOTO et al (US PGPub 2017/0308316) demonstrate similar processes of selecting destination storage devices based on the capacity of the storage devices and operation history.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/TRACY A WARREN/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
/E.T.L/Examiner, Art Unit 2137